UNITED STATES COURT OF APPEALS
                         for the Fifth Circuit

                 _____________________________________

                              No. 95-30209
                            Summary Calendar
                 _____________________________________

                  JOE L. MILES, JR., Tutor, ET AL.,

                                                               Plaintiffs,

                                 VERSUS

                  KANSAS CITY SOUTHERN RAILWAY CO.,

                                                     Defendant-Appellee,

                                 VERSUS

                            MURPHY J. WHITE,

                                                          Movant-Appellant.

     ______________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                           (93 CV 413)
     ______________________________________________________
                          June 23, 1995


Before DUHÉ, WIENER, and STEWART, Circuit Judges.

PER CURIAM:1

     Appellant Murphy J. White, attorney for Plaintiffs in the

district   court,    appeals   from   orders   of   the    district   court

sanctioning him under Rule 11 of the Federal Rules of Civil

Procedure.     We affirm.


1
   Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
     As counsel for heirs of Roxie Brown Appellant sued Appellee,

Kansas City Southern Railway Company, for several million dollars

in compensatory and punitive damages for the death of Brown who was

killed when struck by a Kansas City Southern train.                   Immediately

before trial, Appellant dismissed the suit.              Kansas City Southern

moved for sanctions.       Senior Judge Tom Stagg granted the motion,

and assessed     as   sanctions    the       costs   incurred   by   Kansas    City

Southern and a portion of its attorney's fees.              Judge Stagg found

that there was insufficient legal and factual basis for allegations

made by Appellant that the train engineer was required to make an

emergency stop the moment he first saw the decedent upon the

tracks, that the engineer was intoxicated, and that the engineer

deliberately ran down the decedent.             Our review of the record and

the law convinces us that Judge Stagg was correct.                   There was no

legal or factual basis to justify the allegations and, therefore,

Rule 11 was violated.

     The amounts assessed as sanctions are supported by the record.

In fact, there is record support for even greater sanctions.

     In   his   reply   brief     in   this     Court,    Appellant     has    made

unwarranted     personal   attacks     on      Appellee's   counsel,     and    has

attempted to bring to the attention of this Court matters outside

the appellate record. Both actions are completely unwarranted, and

highly improper.      Counsel is warned that repetition of any such

conduct will result in sanctions.

     AFFIRMED.




                                         2